UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1032


GODEFROY YOUSSA TCHEUFA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General of the United States
of America; JANET NAPOLITANO, Secretary of the Department
of   Homeland   Security   (DHS);   JULIE  MAYERS,  Assistant
Secretary,    United    States    Immigration   and   Customs
Enforcement (ICE); MICHAEL J. PITTS, Field Office Director
for Detention and Removal; DIANA PEREZ, Officer in Charge,
Willacy Detention Center, Raymondville, Texas; ROBERT
MILES, Warden, Willacy Detention Center, Raymondville,
Texas,

                Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 29, 2010                   Decided:   July 16, 2010


Before MICHAEL, ∗ MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


     ∗
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Godefroy Youssa Tcheufa, Petitioner Pro Se. Brianne Whelan
Cohen, Tyrone Sojourner, UNITED STATES DEPARTMENT OF JUSICE,
Daniel Eric Goldman, Senior Litigation Counsel, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Godefroy     Youssa      Tcheufa,       a    native       and     citizen   of

Cameroon,     petitions       for    review    of     an    order    of    the    Board    of

Immigration      Appeals      (Board)    denying          his    motion    to    reopen    as

untimely.        We    have     reviewed       the    administrative            record    and

Tcheufa’s claims and find no abuse of discretion in the denial

of   relief     on   Tcheufa’s       motion.        See    8    C.F.R.    § 1003.2(c)(2)

(2010).       We accordingly deny the petition for review for the

reasons stated by the Board.             See In re: Tcheufa (B.I.A. Dec. 8,

2009).     We dispense with oral argument because the facts and

legal    contentions      are       adequately       presented      in     the    materials

before    the    court   and     argument      would       not    aid     the    decisional

process.

                                                                          PETITION DENIED




                                           3